Citation Nr: 0906998	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-19 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1968.  He died in September 2005, and the appellant 
claims benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the RO 
in Chicago, Illinois, which denied service connection for the 
cause of death.

The appellant requested a hearing before the Board in her 
June 2007 VA Form 9.  The RO scheduled a videoconference 
hearing for February 2009, but the appellant failed to 
appear.  She has not provided an explanation for her failure 
to appear or requested a new hearing.  As such, the Board may 
proceed with appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of 
the Veteran's death.  After a thorough review of the claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of this claim.

The Veteran died in September 2005, at the age of 57 years.  
According to the death certificate, the cause of death was 
metastatic renal cell cancer.  At the time of his death, the 
Veteran was not service-connected for any disabilities.

As an initial matter, the Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
the context of a claim for DIC benefits, section 5103(a) 
notice must include: (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 ,Vet. App. 342 (2007).  The 
Court also held that, unlike a claim to reopen, an original 
DIC claim imposes upon VA no obligation to inform a DIC 
claimant who submits a nondetailed application of the 
specific reasons why any claim made during the deceased 
Veteran's lifetime was not granted.  Id.  Nevertheless, the 
Court noted that although independent, the DIC claim and the 
underlying deceased spouse's claim for benefits are 
inextricably related.  Therefore, although not required, a 
recitation of the information contained in the deceased 
spouse's claims file would be helpful and would prevent 
unnecessary effort on the part of the surviving spouse in 
locating and providing documents already in possession of VA.  
See Locklear v. Nicholson, 20 Vet. App. 410, 414-15 (2006).

The February 2006 letter provided to the appellant in this 
case does not meet the notice standards, as described under 
Hupp.  Therefore, this issue must be remanded in order to 
provide the appellant Hupp compliant notice of the 
requirements for 38 U.S.C.A. § 1310 claims.

The Board observes that the claims file does not contain any 
medical treatment records dated after January 2005.  As the 
treatment records in the months leading up to the Veteran's 
death in September 2005 are relevant to the appellant's 
claim, the Board finds it necessary to associate such records 
with the claims file.  On remand, the Agency of Original 
Jurisdiction (AOJ) should attempt to obtain any outstanding 
records of the Veteran's medical treatment from January 2005 
to September 2005.  See 38 U.S.C.A. § 5103A (West 2002); 38 
§ C.F.R. § 3.159.  



Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should provide the appellant with 
VCAA notice as to the claim of service 
connection for the cause of the Veteran's 
death.  Specifically, the notice must 
include (1) a statement of the conditions 
the Veteran was service-connected for at 
the time of his death; (2) an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 
(2007).

2.  The AOJ should ask the appellant to 
submit all records of the Veteran's 
medical treatment from January 2005 to 
September 2005 or to authorize the 
release of such records.  If 
authorization is received, the AOJ should 
attempt to obtain such records.  

3. After providing the appellant with an 
opportunity to respond, the AOJ should 
readjudicate the claim on the merits.  
All new evidence received since the 
issuance of the June 2007 statement of 
the case (SOC) should be considered.  If 
the benefit sought on appeal is not 
granted, the appellant and her 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




